DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

The closest prior art was found to be COOPER; Emanuel I. et al. (US 20170200619 A1; cited in the European Search Report filed 8/6/2021).
Cooper teaches compositions for cleaning and etching semiconductor substrates.  Cooper teaches and exemplifies small amounts of various fluorinated compounds such as hydrofluoric acid (see paragraph 26).
Cooper further teaches the inclusion of corrosion inhibitors in paragraph 28.  Included in the list are phosphate and phosphonic type organic compounds.  However, none of the compounds taught by Cooper meet the limitation of a C4-C13 alkyl phosphate or even a similar alkyl phosphonic acid.
Although this reference teaches some of the features of the instant claims, Cooper does not anticipate the required phosphate and phosphonic acid compounds.  Nor does Cooper provide a motivation for using phosphate type compounds claimed as suitable corrosion inhibitors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY E WEBB whose telephone number is (571)272-1325. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY E. WEBB
Examiner
Art Unit 1761



/GREGORY E WEBB/Primary Examiner, Art Unit 1767